Name: Council Decision 2013/134/CFSP of 18Ã March 2013 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe;  criminal law
 Date Published: 2013-03-19

 19.3.2013 EN Official Journal of the European Union L 75/33 COUNCIL DECISION 2013/134/CFSP of 18 March 2013 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/173/CFSP (1). (2) On the basis of a review of Decision 2011/173/CFSP, the restrictive measures should be renewed until 22 March 2014. (3) Decision 2011/173/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2011/173/CFSP, the second paragraph is replaced by the following: This Decision shall apply until 22 March 2014.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 March 2013. For the Council The President S. COVENEY (1) OJ L 76, 22.3.2011, p. 68.